DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,562,144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 9, 12, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2013/0244846) in view of Shan (CN 104096696).
Regarding claim 2, Koch discloses a dental machine tool in a dental milling machine comprising a tool 6, wherein the tool is changeable via a tool bank 11, a workpiece holder 4 for receiving a workpiece comprising a dental blank made of ceramic material (Paragraph 9), a housing 13 which is closable during machining by the machine tool, a negative-pressure connection 17 to the housing, wherein a plurality of air nozzles (on a tool carrier head or other places), wherein at least one of the plurality of air nozzles being directed towards the workpiece and/or the tool of the machine tool. (Figs. 1-9, Paragraphs 27-28, 34)
Koch does not disclose a plurality of air nozzles “with at least one electrode each for generating an electric field in the region of each of the plurality of air nozzles or in front of each of the plurality of air nozzles and fitted on or in the housing”. Koch further does not disclose “wherein at least one of the plurality of air nozzles comprising at least one electrode is directed towards a side of the workpiece or a side of the workpiece holder on which the tool machines the workpiece, the electric field being for deionizing air supplied by the nozzles, and for controlling a deionizing effect, wherein a voltage at the electrodes is controlled by a voltage generator.” 
Shan discloses an ion nozzle 120, 130, 80 in a machine tool for blowing out high-speed airflow. The airflow contains a large amount of ions generated by the high voltage electric field to contact with the waste generated by the tool cutting the workpiece. As a result, the chip is neutralized of the static electricity on their surface, preventing the chip from sticking inside the machine. Shan also discloses the nozzle has an electrode (an ion needle for generating the ion, not shown, p. 7 second paragraph)  Shan also discloses “the ionizing device forms a stable high-voltage electric field under the action 
Koch as modified by Shan teaches “with at least one electrode each for generating an electric field in the region of each of the plurality of air nozzles or in front of each of the plurality of air nozzles and fitted on or in the housing, and wherein at least one of the plurality of nozzles comprising at least one electrode is directed towards a side of the workpiece, the electric field being for deionizing air supplied by the nozzles, and for controlling a deionizing effect”. In addition, Koch as modified by Shan teaches “a voltage at the electrodes is controlled by a voltage generator.” 

Regarding claim 5, Koch in view of Shan teaches the machine tool comprises a door 16 through which the workpiece and tools can be inserted and removed. (Figs. 1-3). Koch is view of Shan is silent if the at least one of the plurality of air nozzles with the at least one electrode is arranged above or adjacent to the door. However, Koch discloses “air nozzles can also be provided, …, with which air nozzles the tool 6 used for the particular machining step can be cooled and/or with which that region of the dental workpiece 3 which has just been machined can be blown free such that dust and chips produced during machining are blown off the workpiece 3 being machined and are 

Regarding claim 7, Koch in view of Shan discloses the plurality of air nozzles are arranged next to one another and extend transversely over a front side of the housing of the dental machine tool, the front side being equipped with a door. (Koch described the nozzles are on a tool carrier head or other places toward the workpiece. This indicates the nozzles are arranged transversely over a front side of the housing. Figs.1-9, and Paragraph 34.)
Regarding claim 9, Koch in view of Shan discloses the at least one electrode forms part of an ionizer, and wherein an air flow channel extends between the at least one of the plurality of air nozzles and the negative-pressure connection of the housing, and wherein the ionizer is directed towards the air flow channel upstream of the tool/workpiece. (Figures, Koch)
Regarding claim 12, Koch in view of Shan discloses via the plurality of air nozzles, at least one of which is equipped with an ionizing electrode, a defined air flow 
Regarding claim 14, Koch in view of Shan discloses several of the plurality of air nozzles are arranged transversely relative to the front flap (the door or hingeable closure flap 16) of the dental machine tool in at least one row, offset from one another. (Koch describes the nozzles are on a tool carrier head or other places toward the workpiece. This indicates the nozzles are arranged transversely over a front side of the housing which including the flap. Paragraph 38.)
Regarding claim 15, Koch as modified is silent if an amount of air sucked off produced by the negative-pressure connection is larger than the amount of air supplied by the air nozzle or air nozzles. However, Shan discloses there is a need to provide high speed air flow for blowing the ionized air and negative pressure/large volume for suction of dust or chips (p. 4, first paragraph). In addition, there are only a finite number of potential solutions to the recognized need or problem: the suction amount is larger than the air supply, smaller, or equal. It is considered to have been obvious to have tried the suction amount is larger than the air supply as this constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (effectively removing the dust or chip) .
Regarding claim 16, Koch as modified does not disclose ”the negative pressure at the negative-pressure connection is 50 mbar to 500 mbar compared to the ambient air and that the positive pressure of the positive-pressure source to which the at least In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 Regarding claim 17, Koch in view of Shan does not discloses an amount of air supplied by a positive-pressure source is between 10 and 150 l/min or between 40 and 90 l/min or between 60 and 70 l/min. However, one having ordinary skill in the art would have recognized the range of flow rate is dependent on the cutting conditions such as the material of the workpiece, size of machining space, relative locations of nozzle and the suction means. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to select the flow rate within the range as cited, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. In re Aller
Regarding claim 18, Koch in view of Shan discloses “the positive pressure of the positive-pressure source to which the at least one air nozzle of the plurality of air nozzles is connected is controllable.” (Shan discloses the air flow size, and thus its associated pressure, is determined (controlled) by adjusting the flow rate of the air compressor. p. 7 second paragraph, Shan.)
Regarding claim 19, it is noted that Koch discloses in one of embodiment, Fig. 9, the suction means including a tube 19 having an opening at a lower left side of the housing. It is also obvious the at least one nozzle is located on an upper side or an inner side closer to the tool as taught by Koch. Therefore, Koch as modified teaches the at least one air nozzle of the plurality of air nozzles in the housing is substantially diametrically opposed to the negative-pressure connection 17 such that the air flow channel of the air flow produced by the air nozzle  and the negative pressure extends diagonally transversely through the housing
Regarding claim 21, Koch in view of Shan discloses the workpiece comprises a dental blank made of ceramic. (Paragraph 9, Koch)


Claim 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Shan, and further in view of Rodrigo et al. (US 5,153,811).
Regarding claim 3, Koch in view of Shan does not disclose at least one of the plurality of nozzles with at least one electrode is connected with the voltage generator which produces an electric voltage of more than 1 kV. 
Rodrigo discloses an ionizer (the embodiment shown in Figs 1-3) including two electrodes A, E. A power supply C provides high voltage to the electrodes for generating dual polarity of ions to be blown to eliminate statics and neutralizes the surfaces of articles which are electrically charged. (col. 1 lines 6-18, col. 5 lines 1-41, Figs. 1-5). Rodrigo further teaches that the electrode is connected with a voltage generator C which produces an AC electric voltage of more than 1 kV. (col. 5 lines 17-20)
It is considered to have been obvious to have provided Koch as modified with an ionizer having two electrodes spaced apart and provided with AC electric voltage of more than 1 kV as shown by Rodrigo as this is a simple substitution of one known element for another in order to obtain a predictable result of generating ions for neutralization static electricity.
Regarding claim 4, Koch in view of Shan, and further in view of Rodrigo discloses wherein the voltage generator produces an AC voltage 
Regarding claim 8, Koch in view of Shan, and further in view of Rodrigo discloses at least one of the plurality of air nozzles is equipped with two electrodes and wherein at least one of the plurality of air nozzles outputs air and is directed towards the workpiece and/or the tool .

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Shan, and further in view of Clark (US 2014/0263216).
Regarding claim 6, Koch in view of Shan does not disclose if there is a window on the housing or in a door of the housing.
Clark teaches a machine tool having a door with a window (not shown, but mentioned in Para. 53, also see Fig. 1) Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Koch to have a window for visualizing and monitoring the machining process
Koch in view of Shan, and further in view of Clark discloses the dental machine tool comprises a window in the housing or in a door of the housing, and wherein outflow direction of at least one of the plurality of air nozzles is directed towards the window. (Due to the nozzles on the tool carrier head are directed toward the workpiece, and thus toward to the window, see Figs. 1 and 4.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Shan, and further in view of Sato et al. (US 7,172,542).
Regarding claim 10, Koch in view of Shan does not disclose at least one of the plurality of air nozzles is directed towards shanks of tools in a tool bank.
Sato discloses a machine tool having a tool changing device 4. In one embodiment (Figs. 1a-2b), jets of tool cleaning nozzles 9a, 9b intersect a moving course of tools 2 held by the turret 4 when the turret 4 is rotated. (col. 3 lines 54 – col. 4 line 12) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine tool of Koch as modified by Shan to have additional air nozzles directed towards shanks of tools in a tool bank for cleaning the tools to ensure secure connection between the tools and their holders.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Shan, and further in view of Schaaf et al. (US 2011/0211929).
Regarding claim 11, Koch in view of Shan teaches the plurality of air nozzles is connected to an air control unit which changes the air flow considered over time. (The air flow size is determined by adjusting the flow rate of the air compressor. p. 7 second paragraph, Shan.)
Koch as modified by Shan does not teach the air control unit gives off air impulses. Schaaf discloses a dental milling machine including first and second air jets 10, 11 for cleaning workpiece and/or tool. One of the air jets 10 are pulsed. (Figs. 1-2, Paragraphs 26, and 45-47) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine tool of Koch as modified by Shan to have the air control unit to give off air impulses on at least one of the air nozzles to provide effective loosening of material particles from surfaces of the tool and/or workpiece.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant argues Shan does not teach “a controlled electric voltage” (3rd paragraph on p.7). However, Shan teaches an ion spray nozzle (Abstract). Shan discloses “The ionizing device (the ion spray nozzle) forms a stable high-voltage electric high-voltage generating device, ...” (second Paragraph on p.4, translation). Therefore, Shan teaches a high-voltage generating device (not shown in the Figure). In addition, because the high-voltage generating device is inherently connected to the electrode (ion needle, fourth Paragraph  on p. 7, translation), it generates high voltage at the electrode. It is noted that claim 1 does not recite the extent of the voltages being controlled by the voltage generator. Since Shan teaches the high-voltage is for generating a “high voltage” and is for forming a stable high-voltage electrical field under the action of high voltage and how current generated by the high-voltage generating device, Shan teaches “a voltage at the electrode is controlled by a voltage generator’ even though Shan does not specify what range of the high voltage is being generated (controlled) by the voltage generator.
In view of above, examiner maintains Koch in view of Shan teaches the limitation of claim 2.
Regarding claim 3, Applicant argues Rodrigo does not teach a controlled voltage as claimed (more than 1 kV). However, Rodrigo specifically teaches that the electrode A, E is connected with a voltage generator C which produces an AC electric voltage of more than 1 kV. ( About 6-15 kV, col. 5 lines 17-30) Since Rodrigo teaches the voltage generator is for producing a voltage of about 6-15 KV, the voltage is generated, and thus controlled within such range. Therefore, Koch in view of Shan, and further in view of Rodrigo teaches claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722